United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                         REVISED JUNE 17, 2004
                    UNITED STATES COURT OF APPEALS                      January 5, 2004
                         FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 03-50146
                             Summary Calendar


                        MICHAEL WAYNE HARRIS,

                                                      Plaintiff-Appellant,

                                   versus

 JANIE COCKRELL, Director, Texas Department of Criminal Justice,
                  Institutional Division; ET AL.

                                                                  Defendants,

  MONTE SMITH, also known as W. Smith, Dr.; JOHNNIE SMITH, also
known as FNU Smith, LVN; HOWARD BENNET, also known as FNU Bennet
   P.A., also known as Howard Bennett; BILL WILLIAMS, JR., also
                    known as FNU Williams, RN,

                                                     Defendants-Appellees.


          Appeal from the United States District Court
                for the Western District of Texas
                           (W-02-CV-46)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellees’      unopposed       amended        motion    to          correct

misidentifications in our 5 January 2004 opinion is GRANTED; this

opinion is     substituted   for   that   opinion    in   order    to     correct


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Appellant’s misidentification of two Appellees:     Dr. Monte Smith

and Johnnie Smith, L.V.N.

     Michael Wayne Harris, Texas prisoner # 782758, proceeding pro

se, appeals the summary judgment for defendants, resulting in the

dismissal of his 42 U.S.C. § 1983 action.      He claims defendants

were deliberately indifferent to his serious medical needs.

     Harris has shown that the district court erred in dismissing

Harris’ claims against nurses Johnnie Smith and Howard Bennett.

Harris’ allegations that he went to the infirmary on Monday, 8

October 2001, and was repeatedly denied treatment by nurses Smith

and Bennett stated a claim of deliberate indifference, were not

factually frivolous, and created a genuine issue of material fact

precluding summary judgment.    Denton v. Hernandez, 504 U.S. 25,

31-34 (1992); Bradley v. Puckett, 157 F.3d 1022, 1025 (5th Cir.

1998); FED. R. CIV. P. 56(c).

     The district court also erred in dismissing Harris’ claim

against nurse Bill Williams. Harris alleged that, on 9 October, he

returned to the infirmary; and that nurse Williams observed him

vomiting blood.   At the Spears hearing, Harris alleged that he also

had bloody stools.   Harris testified that, despite the fact that he

was vomiting blood and had bloody stools, nurse Williams kept him

in the infirmary overnight and provided him with only a trash can

in which to vomit.    Essentially, Harris has alleged delay in his

medical care for a serious medical need, gastrointestinal bleeding.


                                  2
His allegations, viewed in the light most favorable to him, are

sufficient to state a claim of deliberate indifference.                   These

allegations are neither delusional nor fantastic.                  Thus, the

district court erred in dismissing the claim against nurse Williams

for failure to state a claim and as frivolous.                 Lastly, these

allegations created a genuine issue of material fact precluding

summary judgment.

     On   the   other   hand,   the    district     court   did   not    err   in

dismissing the claim against Dr. Monte Smith.                 Harris made no

specific allegations in support of his assertion that Dr. Smith

failed to supervise properly.         He also failed to allege that Dr.

Smith was personally involved in his medical treatment.                 Williams

v. Luna, 909 F.2d 121, 123 (5th Cir. 1990); Baker v. Putnal, 75
F.3d 190, 199 (5th Cir. 1996).

     That part of the judgment dismissing the claim against Dr.

Monte Smith is AFFIRMED; that part of the judgment dismissing the

above-described     claims   against       nurses   Johnnie   Smith,      Howard

Bennett, and Bill Williams is VACATED; and this action is REMANDED

for further proceedings consistent with this opinion.

                AFFIRMED IN PART; VACATED IN PART; AND REMANDED.




                                       3